Title: From Thomas Jefferson to John Spear Smith, 13 April 1825
From: Jefferson, Thomas
To: Smith, John Spear


Dear Sir
Monticello
Apr. 13. 25.
The value which mrs Smith and yourself are so kind as to place on the trifle I sent my name sake is far beyond it’s merit. if however it should, at any time, confirm him in a single virtue we shall all be richly repaid. but if our University becomes what it now promises to be, I hope it will afford him much more copious lessons of virtue, science, and sound principles of republicanism. this last will be peculiarly attended to in our institution. we have now 68. students and they come in daily. at the summer vacations of the other schools we shall have a large reinforcemt of those who will then be freed from their present engagements. indeed I would rather our numbers should not exceed 100 this year, because it will be easier to get into a steady course of discipline with that, than with a greater number. not having as yet formed a board of the faculty, some of the youths, by incipient irregularities, have shewn the want of it. we await the attendance of a particular member, daily expected, for the Professors to form a board and enter on their functions of order and discipline. ⅔ of our students are from 19. to 23. and ⅓ only below that to 16. the latter alone will need much government.We possess neither the Bayle nor Edinbg Atlas which you are so kind as to offer to our library, and which will be thankfully accepted. I salute you with high esteem and respect.Th: Jefferson